Citation Nr: 0322049	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On January 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	After obtaining the aforementioned reports and 
incorporating them into the claims file, make 
arrangements with the appropriate VA medical facility 
for the veteran to be afforded the following 
examinations:  psychiatric, orthopedic, and general 
examinations to determine the severity of the veteran's 
post-traumatic stress disorder, residuals of a shell 
fragment wound of the left lower back, residuals of a 
post-operative pilonidal cyst, residuals of a shell 
fragment wound of the right foot and right leg, and 
residuals of a shell fragment wound of the left hand.  
Send the claims folder to the examiners for review.  
a.	The veteran should be scheduled to appear at a 
psychiatric examination to determine the severity 
of his PTSD.  After reviewing the claims folder, 
the examiner should indicate in a report that he or 
she has reviewed the claims folder and pertinent 
records.  All necessary tests and studies, 
including appropriate psychological studies (if 
determined to be necessary by the psychiatrist), 
should be conducted in order to identify and 
describe the symptomatology attributable to PTSD.  
The report of examination should contain a detailed 
account of all manifestations of the disability.  
If there are found to be psychiatric disorder(s) 
other than PTSD, the examiner should reconcile the 
diagnoses and should specify which symptoms are 
associated with each of the disorder(s).  If 
certain symptomatology cannot be disassociated from 
one disorder or the other, it should be so 
specified.  The examiner must also comment on the 
extent to which PTSD affects occupational and 
social functioning.  A multi-axial assessment 
should be conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental problems) 
and Axis V (Global Assessment of Functioning (GAF) 
score), with an explanation of the numeric code 
assigned, is to be included.  
b.	The veteran should be scheduled to appear at an 
orthopedic examination to ascertain the severity of 
his service-connected residuals of a shell fragment 
wound of the left lower back, residuals of a shell 
fragment wound of the right foot and right leg, and 
residuals of a shell fragment wound of the left 
hand.  All indicated studies should be conducted 
and all findings should be reported in detail, 
including whether the veteran's disabilities are 
productive of muscle impairment or whether the 
scars are superficial, unstable; superficial, 
painful on examination; objectively tender on 
palpation; or disfiguring or attached to underlying 
structure.  Any functional impairment associated 
with the SFW scars should be recorded.  In 
particular, the examiner should comment on any 
complaint of pain in relation to the scars and 
should provide an opinion regarding the degree to 
which, if present, the pain claimed by the veteran 
could limit functional ability.  The examination 
report should address the aforementioned and 
include a full description of the veteran's 
symptoms, clinical findings, and associated 
functional impairment.  
c.	The veteran should be scheduled to appear at a 
general examination to ascertain the severity of 
his service-connected residuals of a post-operative 
pilonidal cyst.  All indicated studies should be 
conducted and all findings should be reported in 
detail, and the examiner should comment on whether 
the disability is productive of occupational 
impairment.  
2.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





